                                        Case 3:18-cv-07354-WHA Document 258 Filed 03/16/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   ALICIA HERNANDEZ, EMMA WHITE,
                                       KEITH LINDNER, TROY FRYE,
                                  11   COSZETTA TEAGUE, IESHA BROWN,                           No. C 18-07354 WHA
                                       RUSSEL and BRENDA SIMONEAUX,
                                  12   JOHN and YVONNE DEMARTINO, ROSE
Northern District of California
 United States District Court




                                       WILSON, TIFFANIE HOOD, GEORGE and
                                  13   CYNDI FLOYD, DEBORA GRANJA, and                         ORDER RE CIVIL LAW & MOTION
                                       DIANA TREVINO, individually and behalf                  HEARINGS DUE TO PUBLIC
                                  14   of all others similarly situated,                       HEALTH CONCERN
                                  15                   Plaintiffs,

                                  16            v.

                                  17   WELLS FARGO BANK, N.A.,
                                  18                   Defendant.

                                  19

                                  20

                                  21           In light of the public health concern caused by COVID-19 (coronavirus), Judge Alsup

                                  22   has vacated all in-court civil hearings through April 17. For the time being, any pending

                                  23   motions will be submitted on the papers. March 19 hearings are VACATED. Should the Court

                                  24   determine that oral argument will aid resolution of a pending matter, by MARCH 17 AT 5:00

                                  25   P.M.,   it will issue a notice resetting a telephonic hearing for the same date and time as that

                                  26   previously scheduled.

                                  27

                                  28
                                       Case 3:18-cv-07354-WHA Document 258 Filed 03/16/20 Page 2 of 2




                                   1       IT IS SO ORDERED.

                                   2

                                   3   Dated: March 16, 2020.

                                   4

                                   5
                                                                                WILLIAM ALSUP
                                   6                                            UNITED STATES DISTRICT JUDGE
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                          2
